Beoyles, J.
1. The superior courts of this State do not take judicial cognizance of municipal ordinances. In this case, the petition for certiorari having failed to set forth, either literally or in substance, any municipal ordinance which required that the accused be furnished with a list of witnesses, it will be presumed that no such ordinance existed. The charter of the city of Dublin, of which the courts take judicial cognizance, makes no such requirement, and therefore it is not shown that the recorder of that city erred in overruling the motion for a continuance, which was based on the alleged refusal of the chief of police to furnish the accused a list of the witnesses who were to appear against him. Davis v. Dublin, 17 Ga. App. 737 (88 S. E. 416).
2. The answer of the recorder to a writ of certiorari, where not traversed, controls as to the facts and proceedings of the trial before that magistrate. When the untraversed answer of the recorder is considered, no error appears in his refusal to grant a second continuance of the case.
3. The evidence authorized the judgment of the recorder, and the judge of the superior court did not err in overruling the petition for certiorari.

Judgment affirmed.